Citation Nr: 1526887	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-21 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for right shoulder pain.

2.  Entitlement to service connection for left shoulder pain.

3.  Entitlement to service connection for neck pain.

4.  Entitlement to service connection for left hip arthritis.

5.  Entitlement to service connection for right hip arthritis.

6.  Entitlement to service connection for right knee arthritis.

7.  Entitlement to service connection for left knee arthritis.

8.  Entitlement to service connection for uncontrollable spasms that cause twitching.

9.  Whether new and material evidence was received to reopen the claim for entitlement to service connection for schizophrenia and if so whether the claim should be granted.

10.  Whether new and material evidence was received to reopen the claim for entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from May 1971 to March 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The record before the Board consists of the Veteran's paper claims files, as well as electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for schizophrenia is addressed in the REMAND that follows the below ORDER.



FINDINGS OF FACT

1.  A right shoulder disability has not been present during the pendency of this claim.

2.  A left shoulder disability has not been present during the pendency of this claim.

3.  A neck disability was not present until more than one year following the Veteran's discharge from service, and the Veteran's current neck disability is not related to his active service.

4.  A left hip disability has not been present during the pendency of this claim.

5.  A right hip disability has not been present during the pendency of this claim.

6.  A right knee disability has not been present during the pendency of this claim.

7.  A left knee disability was not present until more than one year following the Veteran's discharge from service, and the Veteran's current left knee disability is not related to his active service.

8.  A disability manifested by uncontrollable spasms that cause twitching has not been present during the pendency of this claim.

9.  A November 2008 Board decision denied service connection for schizophrenia and PTSD.

10.  The Veteran did not appeal the Board's November 2008 decision as to either the schizophrenia claim or the PTSD claim. 

11.  With respect to PTSD, the evidence added to the record subsequent to the November 2008 Board decision is cumulative of the evidence previously of record; or it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.

12.  With respect to schizophrenia, the evidence added to the record since the November 2008 Board decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  A left shoulder disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  A neck disability was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  Left hip arthritis was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

5.  Right hip arthritis was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

6.  A right knee disability was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

7.  Left knee arthritis was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

8.  A disability manifested by uncontrollable spasms that cause twitching was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

9.  New and material evidence has been received to reopen the claim of entitlement to service connection for schizophrenia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

10.  New and material evidence has not been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim to reopen a claim for service connection for schizophrenia, the Board has determined that the evidence currently of record is sufficient to substantiate that claim.  Therefore, no further development is required before that claim is decided.

The record reflects that the RO provided the Veteran with all required notice related to whether new and material evidence was received to reopen the claim for service connection for PTSD, as well as the claims for service connection for the shoulders, neck, hips, knees and spasms, by letters mailed in October 2012 and March 2013, prior to the initial adjudication of those matters.

The record also reflects that all available pertinent treatment records have been obtained, to include service treatment records and post-service VA treatment records.  The Veteran's service personnel records have also been obtained.  The Veteran's Social Security Administration records were requested; however, the Social Security Administration responded with notification that the Veteran's records had been destroyed.  The Veteran also asked VA to obtain records from the prison system.  The RO attempted to assist in this regard, and the prison system responded with an indication that a criminal case number was required.  VA notified the Veteran of this in February 2014, after which the Veteran responded in May 2014 indicating he would attempt to obtain this information.  Over one year has passed and no such information was received by the Veteran.  Thus, the RO cannot further assist in this regard.

The Board acknowledges that the Veteran was not afforded a VA examination in relation to the claims on appeal.  As to the PTSD issue, VA is not required to obtain an opinion in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c)(4).  The Board finds that an examination is not necessary to decide the remaining claims.  As discussed in greater detail below, there is no competent and credible evidence of record indicating that the Veteran incurred a shoulder, neck, hip, or knee injury, or any disability manifested by muscle spasms and twitching, during service.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claims, and no VA medical examination or opinion is warranted.  

The Veteran has not identified any additional, existing evidence that could be obtained to substantiate these claims.  The Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claims. 

II.  Service Connection

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Initially, for the purposes of each of the service connection claims, the Board will summarize the findings within the service treatment records.  The May 1971 enlistment examination disclosed no abnormality.  All findings were noted to be within normal limits.  Thus, the Veteran entered service in sound condition.  During his ten months of service, the Veteran did not seek any clinical care.  There are no clinical records within the service treatment records.  A February 1972 report of medical history completed by the Veteran shows that he reported a history of pain/pressure in the chest and cramps in the legs, but there is no indication of any issues with his shoulders, neck, hips, knees, or any spasms or twitching.  The report of the February 1972 examination just prior to his March 1972 separation shows entirely normal findings.  

There is also no medical evidence suggesting the presence of any of the claimed disabilities within one year after the Veteran's discharge from service.

In a March 2013 statement, the Veteran suggested that he experiences problems with his joints due to is active duty as a lineman and "many falls from telephone poles."  Again, there is no suggestion within the Veteran's service records that he incurred an injury or experienced any symptoms during service due to any incident, to include any of the suggested falls from telephone poles.  


Right and Left Shoulders

The Board has reviewed the entire post-service treatment record.  At the time of treatment for his neck disability in January 2007, the Veteran described "a little bit of discomfort that goes out towards his left scapula, but not quite to the point of the shoulder."  The examiner noted that there are no symptoms at all below the shoulder joint.  More recent records document the existence of pain in the shoulder, but there is no evidence of a diagnosed disability related to that pain.  An observation of pain is not a notation of a disability.  Pain alone, without evidence of underlying pathology, does not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); see also Evans v. West, 12 Vet. App. 22, 31-32 (1998).  In this case, the record is devoid of diagnostic evidence to show the existence of a left or right shoulder disability associated with the pain he describes.  As the Veteran has not shown a current disability for which service connection can be granted, the claims for service connection for left and right shoulder disabilities must be denied.

Further, to the extent that the Veteran's right and left shoulder pain may suggest the presence of disability, even if such disability were shown by a more thorough examination, the service treatment records and the records for many years following the Veteran's separation from service are devoid of notation of symptoms related to the shoulders.  Moreover, there is no competent evidence suggesting that either of these claimed disabilities is related to service.  

In essence the evidence of these claimed disabilities and of a nexus between the disabilities and the Veteran's active service is limited to the Veteran's own statements.  To the extent that the Veteran is claiming that the disabilities began in service and have continued ever since, the Board must find that the Veteran is not credible.  As noted above, the service treatment records do not show that he was found to have any shoulder disorder and do show that both of his shoulders were found to be normal at the time of his discharge.  Moreover, there is no post-service evidence corroborating the presence of the claimed disabilities.  The Board also notes that the Veteran does not possess the expertise to render a medical diagnosis or to provide a competent opinion linking the claimed disabilities to service.  Finally, the Board notes that the Veteran's statements are self-serving.

In light of the absence of competent and credible evidence of the presence of a shoulder disability during the period of the claims and the absence of competent evidence of a nexus between any current shoulder disability and the Veteran's active service, these claims must be denied.

Neck

The existence of a neck disability is confirmed in the record.  A July 2004 MRI of the cervical spine revealed multi-level degenerative changes most severe at C5-6 and C6-7.  In October 2006, the Veteran sought emergency room treatment related to neck pain.  He reported that the pain and tight muscles had been going on for approximately two months.  The examining physician noted that the Veteran reported no history of injury either now or remotely.  A January 2007 VA neurosurgery consultation report shows that the Veteran is diagnosed with cervical spondylosis with mechanical neck pain.  The Veteran reported that he experienced neck pain for several years with no specific trauma that brought the pain on.

While ongoing treatment related to the pain associated with the cervical spine arthritis is clear in the record, there is no indication that this disability is causally connected to the Veteran's active service.  Again, the service treatment records are without notation of any symptom related to the neck.  There is no indication of arthritis within the first year following the Veteran's March 1972 or for many years afterward.  Such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board recognizes the Veteran's belief that his current neck disability is associated with falls from a pole during service.  There is no evidence during service that such falls occurred, or that, if they did, they resulted in disability.  Moreover, even if such falls occurred, the Veteran is not competent to assert that any current arthritis disability is causally connected to that in-service incurrence.  There is simply no competent evidence to suggest that the Veteran's current neck disability is causally connected to his active service.  Service connection, therefore, must be denied.

Right and Left Hips

A review of the Veteran's post-service treatment record fails to reveal any treatment, evaluation or diagnosis pertaining to the left or right hip.  To the extent that the Veteran is describing right and left hip pain, an observation of pain is not a notation of a disability.  Pain alone, without evidence of underlying pathology, does not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); see also Evans v. West, 12 Vet. App. 22, 31-32 (1998).  In this case, the record is devoid of diagnostic evidence to show the existence of a left or right hip disability associated with any pain the Veteran describes.  As the Veteran has not shown a current disability for which service connection can be granted, the claims for service connection for left and right hip disabilities must be denied.

In essence the evidence of these claimed disabilities and of a nexus between the disabilities and the Veteran's active service is limited to the Veteran's own statements.  To the extent that the Veteran is claiming that the disabilities began in service and have continued ever since, the Board must find that the Veteran is not credible.  As noted above, the service treatment records do not show that he was found to have any hip disorder and do show that both of his hips were found to be normal at the time of his discharge.  Moreover, there is no post-service evidence corroborating the presence of the claimed disabilities.  The Board also notes that the Veteran does not possess the expertise to render a medical diagnosis or to provide a competent opinion linking the claimed disabilities to service.  Finally, the Board notes that the Veteran's statements are self-serving.  

In light of the absence of competent and credible evidence of the presence of a hip disability during the period of the claims and the absence of competent evidence of a nexus between any current hip disability and the Veteran's active service, these claims must be denied.

Right Knee

A review of the Veteran's post-service treatment record fails to reveal treatment, evaluation or diagnosis pertaining to the right knee during the pendency of this claim.  To the extent that the Veteran is describing right knee pain, an observation of pain is not a notation of a disability.  Pain alone, without evidence of underlying pathology, does not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); see also Evans v. West, 12 Vet. App. 22, 31-32 (1998).  In this case, the record is devoid of diagnostic evidence to show the existence of a right knee disability associated with any pain the Veteran describes.  As the Veteran has not shown a current disability for which service connection can be granted, the claim for service connection for a right knee disability must be denied.

In essence the evidence of the presence of this disability during the period of the claim and of a nexus between the disability and the Veteran's active service is limited to the Veteran's own statements.  To the extent that the Veteran is claiming that the disability began in service and has continued ever since, the Board must find that the Veteran is not credible.  As noted above, the service treatment records do not show that he was found to have any right knee disorder and do show that his right knee was found to be normal at the time of his discharge.  Moreover, there is no post-service evidence corroborating the presence of the claimed disability.  The Board also notes that the Veteran does not possess the expertise to render a medical diagnosis or to provide a competent opinion linking the claimed disability to service.  Finally, the Board notes that the Veteran's statements are self-serving.  

In light of the absence of competent and credible evidence of the presence of a right knee disability during the period of the claim and the absence of competent evidence of a nexus between any current right knee disability and the Veteran's active service, this claim must be denied.

Left Knee

The existence of a left knee disability is confirmed in the record.  November 2012 X-rays of the left knee revealed early osteoarthritis involving the medial and patellofemoral compartments.  January 2013 VA treatment notes show that the Veteran sought treatment for left knee pain.  He reported that the pain was present for the prior six to eight months and he denied any prior trauma of the knee.  The physician confirmed via diagnostic testing that the Veteran has mild medial degenerative joint disease of the left knee.  There is, however, no indication that this disability is causally connected to the Veteran's active service.  Again, the service treatment records are without notation of any symptom related to the knee.  There is no indication of arthritis within the first year following the Veteran's March 1972 or for many years afterward.  Such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board recognizes the Veteran's belief that his current knee disability is associated with falls from a pole during service.  There is no evidence during service that such falls occurred, or that, if they did, they resulted in disability.  Moreover, even if such falls occurred, the Veteran is not competent to assert that any current arthritis disability is causally connected to that in-service incurrence.  There is simply no competent evidence to suggest that the Veteran's current left knee disability is causally connected to his active service.  Service connection, therefore, must be denied.

Spasms and Twitching

The Veteran also claims that service connection is warranted for a disability manifested by spasms that cause twitching.  Review of the post-service clinical records does show that the Veteran sought treatment for spasms and twitching.  In February 2013, a VA clinician noted a new onset of left-sided spastic arm and leg movements prior to bed.  The note shows this to be likely exacerbated by uncontrolled blood sugars, with a notation that the Veteran's blood sugar on that day was in the 400s.  The Veteran reported that this was occurring for the prior four months.  The Board observes that the Veteran does have diabetes mellitus, but it is not a service connected condition.  The Board further notes that the Veteran's claim is essentially a report of a symptom, without any identified disease or injury.  As the Veteran has not shown a current disability for which service connection can be granted, the claim must be denied. 

Further, to the extent that the Veteran's spasms and twitching may suggest the presence of disability, even if such disability were shown by a more thorough examination, the service treatment records and the records for many years following the Veteran's separation from service are devoid of notation of symptoms such as this.  In addition, the history provided by the Veteran for treatment purposes shows that the symptoms began many years following the Veteran's discharge from service.  There is simply no indication of a disability manifested by spasms and twitching that was incurred during the Veteran's active service.  Rather, these symptoms are noted as associated with the non-service connected diabetes mellitus.  Accordingly, service connection for a disability manifested by spasms and twitching must be denied.

All Claims

With regard to each of these service connection claims, the Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, for the reasons explained above, the preponderance of the evidence is against the Veteran's claims, so that doctrine is not applicable to these claims.

III.  New and Material Evidence

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

The Veteran is seeking to reopen the claims for service connection for both schizophrenia and PTSD.  The Veteran was originally denied service connection for PTSD in a January 1990 rating decision on the basis that the Veteran did not experience any in-service stressors and was not diagnosed with PTSD.  The Veteran did not appeal this decision.  The Veteran filed a claim to reopen in September 2003, after which the January 2004 rating decision was issued, which declined to reopen the claim for service connection for PTSD on the basis that no new and material evidence had been received showing a diagnosis of PTSD.  In October 2006, the RO issued a rating decision denying service connection for both schizophrenia and PTSD.  The Veteran perfected an appeal as to both issues, and in November 2008, the Board issued a decision denying service connection for both PTSD and schizophrenia.  The Board found no evidence that the Veteran's schizophrenia was causally connected to his active service.  As for PTSD, the Board found no new and material evidence showing the requisite stressor for the establishment of a PTSD diagnosis.  The Veteran did not appeal this decision.

The Veteran again filed a claim for service connection for PTSD in April 2012, which the RO construed as a claim to reopen service connection for both schizophrenia and PTSD.  The April 2013 rating decision on appeal denied reopening of both claims on the basis that no new or material evidence was submitted.  

The evidence of record at that time of the November 2008 Board decision consisted of the Veteran's service treatment records, post-service VA treatment records dated between 1989 and 2007, a January 1994 VA mental disorders examination report, as well as the report of an October 2007 VA examination related to a determination of the Veteran's competency, and the July 2007 Travel Board hearing transcript.  

The Veteran's service treatment records are without any indication of abnormality, to include any notation of symptoms possibly associated with schizophrenia and/or PTSD.  In fact, there are no clinical records of any sort indicating treatment during the Veteran's active service.  The reports of the May 1971 entrance examination and February 1972 separation examination are both without indication of any abnormality.  A February 1972 mental status examination disclosed that the Veteran exhibited normal behavior, was fully alert, fully oriented, with a level mood and clear thinking process, with normal thought content, and good memory.  The examiner noted that there was no significant mental illness.  Following service, the first indication of psychiatric care was in 1989, at which time the Veteran was hospitalized with a noted diagnosis of personality disorder and substance abuse.  A November 1993 VA note shows the Veteran had a panic disorder and symptoms of PTSD.  The January 1994 VA examiner, however, found that while the Veteran's symptoms may seem like a panic disorder, the symptoms are brought on with triggers of rage and anger, and are more likely a manifestation of a personality disorder.  The VA examiner did diagnose bipolar disorder, a disability which was separately adjudicated by the RO and decided by the Board in November 2008, but not brought back before the Board in the present appeal.  

The transcript of the July 2007 Travel Board hearing was in the claims file at the time of the Board's prior decision.  The Veteran testified that he was in a fight in service, after which he was disciplined and given the option of separating from service or being imprisoned.  

The post-service VA clinical notes of record at the time of the November 2008 Board decision also include no suggestion that the Veteran had a mental disorder causally connected to his active service.  By September 2000, the Veteran's clinical records showed an Axis I diagnosis of schizophrenia, but without any indication of a causal connection to the Veteran's active service.

The evidence received since the November 2008 decision includes the Veteran's statements, ongoing VA records dated through July 2013, as well as the complete service personnel record file.  

There is nothing pertinent to the claims in the service personnel records added to the record.  Therefore, the provisions of 38 C.F.R. § 3.156(c) are not for application in this case.

The Veteran's statements received since November 2008 suggest that he was in a fight in service, after which he was treated harshly because of his race.  He reported that he was given the option of jail or separation from active service and he chose separation.  He claims his current mental disability is due to this in-service incident.  This argument is duplicative of the argument he made with the prior claims, which was considered at the time of the November 2008 Board decision.  Thus, the Veteran's statements cannot be considered new and material.

The medical evidence received since November 2008 includes ongoing confirmation of the existence of schizophrenia, with notations as to a history of bipoloar disorder, and no indication of any treatment for PTSD.  The clinical records do not suggest any link between the Veteran's schizophrenia and his active service.  These records do not relate to an unestablished fact necessary to substantiate the claim and do not raise a reasonable possibility of substantiating the claim.  Thus, these records are not new and material.

In July 2013, the Veteran underwent a VA clinical mental health assessment, including a PTSD assessment.  The Veteran again reported the in-service altercation leading to his separation, along with the contention that this was due to racial discrimination.  Following this examination, the VA neuropsychologist determined that the Veteran's appropriate Axis I diagnoses are schizophrenia with paranoid ideations, history of cocaine and alcohol dependence, history of bipolar disorder and adjustment disorder.  The psychologist explicitly stated that the Veteran does not meet the criteria for PTSD.  Therefore, this evidence is not material to the claim for service connection for PTSD.  

In sum, the evidence received subsequent to the November 2008 Board decision is not new and material with respect to the PTSD claim.  It is either duplicative or cumulative of the evidence previously of record, or does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claims.  Therefore, reopening of the claim is not in order.

However, the psychologist noted in July 2013 that the Veteran suggested he started hearing voices in Korea, which led to a statement that "one might wonder if he was exhibiting early signs of schizophrenia while in the military."  For purposes of determining whether reopening of the claim is in order, the credibility of the Veteran's statement that he began hearing voices in service is presumed.  The Board observes that at no other time, to include prior to and since November 2008, has the Veteran suggested that he began hearing voices while in the military.  Moreover, based on that statement, the VA examiner suggested that the Veteran's schizophrenia might have been manifested in service.  Therefore, this evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Accordingly, reopening of the claim for service connection for schizophrenia is warranted.


ORDER

Service connection for right shoulder disability is denied.

Service connection for left shoulder disability is denied.

Service connection for neck disability is denied.

Service connection for left hip arthritis is denied.

Service connection for right hip arthritis is denied.

Service connection for right knee arthritis is denied.

Service connection for left knee arthritis is denied.

Service connection for uncontrollable spasms that cause twitching is denied.

New and material evidence having been received, reopening of the claim for service connection for schizophrenia is granted.

New and material evidence not having been received, reopening of the claim for service connection for PTSD is denied.



REMAND

In light of the Board's decision granting reopening of the claim for service connection for schizophrenia, the reopened claim must be decided by the originating agency on a de novo basis.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake any development it determines to be warranted.

2.  Then, the RO or the AMC should adjudicate the Veteran's claim for service connection for schizophrenia on a de novo basis.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


